EXHIBIT 99.1 T 604.682.3701 Suite 900, 570 Granville Street ir@avino.com F 604.682.3600 Vancouver, BC V6C 3P1 www.avino.com January 13, 2014 NYSE - MKT: ASM TSX-V: ASM FSE: GV6 LIVE WEBCAST: MONDAY JANUARY 20th @ 9AM (EST) FROM THE “TEN” NOBLE FINANCIAL CAPITAL MARKETS’ TENTH ANNUAL EQUITY CONFERENCE Avino Silver and Gold Mines Ltd. (ASM: TSX.V, ASM: NYSE - MKT; "Avino" or "the Company") is pleased to announce that Avino's President & CEO, Mr. David Wolfin will present Avino’s corporate overview at the Noble Financial Capital Markets’ 10th Annual Equity Conference, being held at Club Med Sandpiper Bay in Port Saint Lucie, Florida, on Monday January 20th at 9:00 AM Eastern Time. At the time listeed above, a live audio and video webcast of Avino’s presentation along with a copy of the presentation material will be available on the Avino’s website; http://www.avino.comor by clicking here on the day of the show. To view the webcast you will require the Microsoft SilverLight Viewer, which is available to download free from the link on Avino’s homepage. If you wish to view the live presentation, it is recommended you register at least 10 minutes prior to the presentation.The webcast will be archived on Avino’s homepage for 90 days following the event. About Avino Avino's mission is to create shareholder value through profitable organic growth at the Avino property.We are committed to managing all business activities in an environmentally responsible and cost-effective manner while contributing to the well-being of the community in which we operate. Management remains focused on the following key objectives: 1. Maintain profitable mining operations at San Gonzalo while decreasing operating costs and improving efficiency; 2. Develop the Avino mine for mineral production; 3. Continue to review and develop plans to process the oxide tailings resource from previous milling operations (PEA issued in 2012); 4. Continue to explore regional targets on the property and consider acquisition opportunities. 1 About Noble Financial Noble Financial Capital Markets was established in 1984; 2014 marks its 30th Anniversary. Noble Financial is an equity research driven, full-service, investment banking boutique focused on life sciences, technology and media, emerging growth, companies. The company has offices in Boston, Los Angeles, and Boca Raton, FL. In addition to non-deal road shows and sector-specific conferences throughout the year, Noble Financial hosts its large format annual equity conference in January in South Florida featuring 120 - 150 presenting companies from across North America and total attendance of close to 600. For more information: www.noblefcm.com ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President & CEO Avino Silver & Gold Mines Ltd. Safe Harbor Statement - This news release contains "forward-looking information" and "forward-looking statements" (together, the "forward looking statements") within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, including our belief as to the extent and timing of various studies including the PEA, and exploration results, the potential tonnage, grades and content of deposits, timing and establishment and extent of resources estimates. These forward-looking statements are made as of the date of this news release and the dates of technical reports, as applicable. Readers are cautioned not to place undue reliance on forward-looking statements, as there can be no assurance that the future circumstances, outcomes or results anticipated in or implied by such forward-looking statements will occur or that plans, intentions or expectations upon which the forward-looking statements are based will occur. While we have based these forward-looking statements on our expectations about future events as at the date that such statements were prepared, the statements are not a guarantee that such future events will occur and are subject to risks, uncertainties, assumptions and other factors which could cause events or outcomes to differ materially from those expressed or implied by such forward-looking statements. Such factors and assumptions include, among others, the effects of general economic conditions, the price of gold, silver and copper, changing foreign exchange rates and actions by government authorities, uncertainties associated with legal proceedings and negotiations and misjudgments in the course of preparing forward-looking information. In addition, there are known and unknown risk factors which could cause our actual results, performance or achievements to differ materially from any future results, performance or achievements expressed or implied by the forward-looking statements. Known risk factors include risks associated with project development; the need for additional financing; operational risks associated with mining and mineral processing; fluctuations in metal prices; title matters; uncertainties and risks related to carrying on business in foreign countries; environmental liability claims and insurance; reliance on key personnel; the potential for conflicts of interest among certain of our officers, directors or promoters of with certain other projects; the absence of dividends; currency fluctuations; competition; dilution; the volatility of the our common share price and volume; tax consequences to U.S. investors; and other risks and uncertainties. Although we have attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements. We are under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. Cautionary Note to United States Investors - The information contained herein and incorporated by reference herein has been prepared in accordance with the requirements of Canadian securities laws, which differ from the requirements of United States securities laws. In particular, the term "resource" does not equate to the term "reserve". The Securities Exchange Commission's (the "SEC") disclosure standards normally do not permit the inclusion of information concerning "measured mineral resources", "indicated mineral resources" or "inferred mineral resources" or other descriptions of the amount of mineralization in mineral deposits that do not constitute "reserves" by SEC standards, unless such information is required to be disclosed by the law of the Company's jurisdiction of incorporation or of a jurisdiction in which its securities are traded. U.S. investors should also understand that "inferred mineral resources" have a great amount of uncertainty as to their existence and great uncertainty as to their economic and legal feasibility. Disclosure of "contained ounces" is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute "reserves" by SEC standards as in place tonnage and grade without reference to unit measures. Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release. 2
